                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

 OZONE SOLUTIONS, INC.,

               Plaintiff,                              No. C19-4009-LTS

 vs.
                                                      MEMORANDUM
 TRAVIS HOEKSTRA and MICHAEL                        OPINION AND ORDER
 ROZEBOOM,

               Defendants.


                               I.     INTRODUCTION
       This case is before me on a motion (Doc. No. 20) to dismiss by defendant Travis
Hoekstra and a motion (Doc. No. 23) to dismiss by defendant Michael Rozeboom.
Plaintiff Ozone Solutions, Inc. (Ozone) has filed resistances (Doc. Nos. 24, 25). I find
that oral argument is not necessary. See Local Rule 7(c).


         II.    FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY
       Ozone filed its complaint (Doc. No. 1) and a motion (Doc. No. 2) for temporary
restraining order (TRO) and preliminary injunction on March 14, 2019. The complaint
invokes federal question jurisdiction pursuant to 28 U.S.C. § 1331, alleging claims
arising under the Computer Fraud and Abuse Act (CFAA) and supplemental jurisdiction
pursuant to 28 U.S.C. § 1367 over state law claims. See Doc. No. 1 at 1.
       Ozone alleges that Hoekstra was employed by Ozone as an IT Network
Administrator and Ozone Application Specialist from approximately January 2014 until
January 10, 2019. Id. at 2. He was responsible for managing and maintaining Ozone’s
server systems and backups; planning and building its computer network infrastructure;
managing and maintaining workstations, laptops, tablets and software; engaged in sales
and customer service; and worked with customer installations of Ozone’s equipment. Id.
Ozone alleges that its computers and networks utilize log-in credentials and passwords to
protect information contained on its computers and servers.             Employee access to
confidential and proprietary information is limited by virtue of the permissions that are
associated with their log-in credentials. Id. As IT Network Administrator, Hoekstra had
access to the entirety of Ozone’s computer network, computers and servers. Id. at 3.
         Rozeboom was employed by Ozone as a Sales Application Engineer from
approximately 2008 through November 2018.                Id.    He signed a Noncompete,
Nonsolicitation and Confidentiality Agreement (Agreement) with Ozone.1 Ozone has
records reflecting ongoing communications and solicitations between Rozeboom and
Ozone customers. Id.
         In the days leading up to Hoekstra’s final day of employment, Ozone alleges that
Hoekstra downloaded numerous files and sent himself numerous emails containing
confidential and proprietary customer information, product plans and specifications,
product cost and pricing information and vendor information. Id. On his final day of
employment, Ozone alleges Hoekstra took a laptop computer belonging to Ozone, which
is believed to contain files downloaded from Ozone’s network and server. Id.
         Hoekstra later obtained employment with Global Aquaculture Supply Company,
LLC (Global).        Global manufactures and provides various aquacultural products,
including, but not limited to, ozone equipment with application relating to aquaculture.
Id. Ozone alleges that Hoekstra has disclosed to employees of Ozone that he and
Rozeboom have met with customers of Ozone with the intention of diverting business to
entities other than Ozone. Id. at 4.
         Ozone alleges the following claims:
          Count I – Violation of Computer Fraud and Abuse Act (against Hoekstra)
          Count II – Breach of Contract (against Rozeboom)
          Count III – Misappropriation of Trade Secrets (against Hoekstra and

1
    The Agreement is attached to the complaint as Exhibit A. See Doc. No. 1-2.

                                               2
          Rozeboom)
       Count IV – Conversion (against Hoekstra and Rozeboom)
       Count V – Breach of Fiduciary Duties (against Hoekstra)
       Count VI – Tortious Interference with Contract (against Hoekstra and
          Rozeboom)
See Doc No. 1.
      I held a hearing on the motion for TRO and preliminary injunction on March 21,
2019. I orally granted Ozone’s motion for a TRO at the hearing and memorialized it in
an order (Doc. No. 14) the following day.         I reserved ruling on the preliminary
injunction. See Doc. No. 14. The parties later agreed to extend the term of the TRO
and continue the hearing on the motion for preliminary injunction to a later date if
necessary. See Doc. No. 22.


                                   III.   ANALYSIS
      Hoekstra and Rozeboom move to dismiss the action for lack of subject matter
jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). Hoekstra alternatively
moves to dismiss Count I for failure to state a claim pursuant to Federal Rule of Civil
Procedure 12(b)(6). I will address the jurisdictional arguments first.


A.    Is There Subject Matter Jurisdiction?
      Rule 12(b)(1) provides for a pre-answer motion to dismiss “for lack of subject-
matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). As the Eighth Circuit Court of Appeals
has explained:
      “The existence of subject-matter jurisdiction is a question of law that this
      court reviews de novo.” ABF Freight Sys., Inc. v. Int'l Bhd. of Teamsters,
      645 F.3d 954, 958 (8th Cir. 2011). The party seeking to invoke federal
      jurisdiction . . . carries the burden, which may not be shifted to another
      party. Great Rivers Habitat Alliance v. FEMA, 615 F.3d 985, 988 (8th
      Cir. 2010).

                                            3
Jones v. United States, 727 F.3d 844, 846 (8th Cir. 2013); accord Key Med. Supply, Inc.
v. Burwell, 764 F.3d 955, 961 (8th Cir. 2014) (review is de novo). Dismissal for lack
of subject matter jurisdiction pursuant to Rule 12(b)(1) may be permissible on the basis
of a defense or exception to jurisdiction. See, e.g., Herden v. United States, 726 F.3d
1042, 1046 (8th Cir. 2013).
       Where a party limits its attack to the face of the complaint, the attack is a “facial
challenge” to subject matter jurisdiction. Jones, 727 F.3d at 846 (citing BP Chems. Ltd.
v. Jiangsu Sopo Corp., 285 F.3d 677, 680 (8th Cir. 2002)). On a “facial challenge,”
“‘the court restricts itself to the face of the pleadings, and the non-moving party receives
the same protections as it would defending against a motion brought under Rule
12(b)(6).’” Id. (quoting Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990)).
Those protections include treating the complainant’s factual allegations as true and
dismissing only if it appears beyond doubt that the complainant can prove no set of facts
in support of its claim that would entitle it to relief. Osborn, 918 F.2d at 729 & n.6.
       By contrast, on a “factual challenge,” a party makes a factual challenge to the
district court's jurisdiction pursuant to Rule 12(b)(1), “‘no presumptive truthfulness
attaches to the [complainant’s] allegations, and the existence of disputed material facts
will not preclude [the court] from evaluating . . . the merits of the jurisdictional claims.’”
Iowa League of Cities v. EPA, 711 F.3d 844, 861 (8th Cir. 2013) (quoting Osborn, 918
F.2d at 729–30 & n. 6). Where the challenge is factual, “the district court is entitled to
decide disputed issues of fact with respect to subject matter jurisdiction.” Kerns v. United
States, 585 F.3d 187, 192 (4th Cir. 2009). “[T]he court may look beyond the pleadings
and ‘the jurisdictional allegations of the complaint and view whatever evidence has been
submitted on the issue to determine whether in fact subject matter jurisdiction exists.’”
Khoury v. Meserve, 268 F. Supp. 2d 600, 606 (D. Md. 2003) (emphases added) (citation
omitted). The court “may regard the pleadings as mere evidence on the issue and may
consider evidence outside the pleadings without converting the proceeding to one for
summary judgment.” Velasco v. Gov't of Indon., 370 F.3d 392, 398 (4th Cir. 2004). A
                                              4
plaintiff carries the burden of establishing subject matter jurisdiction. Jones v. Gale, 470
F.3d 1261, 1265 (8th Cir. 2006); Hoekel v. Plumbing Planning Corp., 20 F.3d 839, 840
(8th Cir. 1994) (per curiam), Nucor Corp. v. Neb. Pub. Power Dist., 891 F.2d 1343,
1346 (8th Cir. 1989).
       Hoekstra appears to be making a factual challenge, as he references exhibits
offered on the motion for a TRO and preliminary injunction. See Doc. No. 20-1 at 2.
He argues this court lacks subject matter jurisdiction because the alleged violations of the
CFAA2 must involve a “protected computer.” See Doc. No. 20-1 at 4. A “protected
computer” is defined in relevant part as a computer “which is used in or affecting
interstate or foreign commerce or communication.”           18 U.S.C. § 1030(e)(2)(B).
Hoekstra argues the complaint and affidavits submitted at the hearing on the TRO allege
that two computers are involved. Id. The first is a work computer at the job site and the
second is a laptop that Hoekstra allegedly kept.
       Hoekstra argues the only alleged transmission of information was from a work
computer at Ozone’s facility in Sioux County, Iowa, to Hoekstra’s personal computer in
Sioux County, Iowa. Id. He contends that the merely transmitting an email via the
Internet cannot satisfy the “interstate or foreign commerce or communication” element,
especially when both the originating and receiving computers are in the same state. Id.
at 4-5. He cites a Senate Report stating the following:
       Throughout its consideration of computer crime, the Committee has been
       especially concerned about the appropriate scope of Federal jurisdiction in
       this area. It has been suggested that, because some States lack
       comprehensive computer crime statutes of their own, the Congress should
       enact as sweeping a Federal statute as possible so that no computer crime
       is potentially uncovered. The Committee rejects this approach and prefers
       instead to limit Federal jurisdiction over computer crime to those cases in
       which there is a compelling Federal interest, i.e., where computers of the

2
 The CFAA contains both criminal and civil provisions. The civil provision provides, “any
person who suffers damage or loss . . . may maintain a civil action . . . for compensatory
damages and injunctive relief or other equitable relief.” 18 U.S.C. § 1030(g).

                                             5
         Federal Government or certain financial institutions are involved, or where
         the crime itself is interstate in nature. The Committee is convinced that this
         approach strikes the appropriate balance between the Federal Government’s
         interest in computer crime and the interests and abilities of the States to
         proscribe and punish such offenses.

Id. at 5 (quoting S. Rep. 99-432, 4, 1986 U.S.C.C.A.N. 2479, 2482). Hoekstra argues
that all of the alleged actions took place in Iowa and the only arguable “interstate” element
is the transmission of information via the Internet. See Doc. No. 20-1 at 5. He contends
this is unsatisfactory to satisfy the “compelling federal interest” requirement articulated
above.
         Ozone argues that Hoekstra misconstrues the statute and that the Eighth Circuit
has addressed the issue of what constitutes a “protected computer.” See Doc. No. 24-1
at 4. In United States v. Trotter, 478 F.3d 918 (8th Cir. 2007), an employee accessed
his employer’s work computers from home and engaged in unauthorized activity. Id. at
919-20. Both the home and work computers were located in Missouri. Each was
connected to the Internet and used to communicate with computers outside Missouri. Id.
at 921. The court found the computers fell within the statutory definition of a “protected
computer,” stating:
         Trotter admitted the computers were connected to the Internet. “The
         Internet is an international network of interconnected computers,” Reno v.
         ACLU, 521 U.S. 844, 850 (1997), and is comparable to “a sprawling mall
         offering goods and services.” Id. at 853. As both the means to engage in
         commerce and the method by which transactions occur, “the Internet is an
         instrumentality and channel of interstate commerce.” United States v.
         MacEwan, 445 F.3d 237, 245 (3rd Cir. 2006); see also United States v.
         Hornaday, 392 F.3d 1306, 1311 (11th Cir. 2004) (“Congress clearly has
         the power to regulate the [I]nternet, as it does other instrumentalities and
         channels of interstate commerce. . . .”). With a connection to the Internet,
         the Salvation Army’s computers were part of “a system that is inexorably
         intertwined with interstate commerce” and thus properly within the realm
         of Congress’s Commerce Clause power. MacEwan, 445 F.3d at 245.

Trotter, 478 F.3d at 921.

                                               6
       Ozone also cites NCMIC Finance Corp. v. Artino, 638 F. Supp. 2d 1042 (S.D.
Iowa 2009), in which the court stated:
       The term “protected computer” includes any computer “which is used in
       or affecting interstate or foreign commerce or communication.” Id. §
       1030(e)(2)(B). “As both the means to engage in commerce and the method
       by which transactions occur, the Internet is an instrumentality and channel
       of interstate commerce.” United States v. Trotter, 478 F.3d 918, 921 (8th
       Cir. 2007) (internal quotations omitted) (interpreting the criminal CFAA
       statute). Because NCMIC’s computers were connected to the Internet,
       NCMIC’s computers “were part of a system that is inexorably intertwined
       with interstate commerce and thus properly within the realm of Congress’s
       Commerce Clause power.” Id. (internal quotations omitted). The fact that
       Artino’s communications may have been limited to intrastate
       communications is not material to whether Artino accessed a protected
       computer. Id. (holding the location of the purported CFAA violation is not
       relevant because “[o]nce the computer is used in interstate commerce,
       Congress has the power to protect it from a local hammer blow, or from a
       local data packet that sends it haywire” (quoting United States v. Mitra, 405
       F.3d 492, 496 (7th Cir. 2005)).

NCMIC Fin. Corp., 638 F. Supp. 2d at 1060.
       As Ozone points out, the focus is not on the action for which the computers were
used, but on the computers themselves. See Doc. No. 24-1 at 6; United States v. Mitra,
405 F.3d 492, 496 (7th Cir. 2005) (“[T]he statute does not ask whether the person who
caused the damage acted in interstate commerce; it protects computers (and computerized
communication systems) used in such commerce, no matter how the harm is inflicted.”).
The complaint alleges that Hoekstra downloaded numerous files from Ozone’s computer
and network and sent himself numerous emails containing confidential and proprietary
information. Doc. No. 1 at 3. It also alleges that he took a laptop believed to contain
files downloaded from Ozone’s network and server. Id. While the complaint does not
explicitly allege these computers were connected to the Internet, Hoekstra does not
dispute this fact. See Doc. No. 20-1 at 5 (“The only contact with anything remotely
‘interstate’ in these events is that transmission of the message took place via the
internet.”).
                                            7
       Connection to the Internet is sufficient to establish the computers at issue were
“protected computers” under the CFAA. See Trotter, 478 F.3d at 921; NCMIC Fin.
Corp., 638 F. Supp. 2d at 1060; Credential Plus, LLC v. Calderone, 230 F. Supp. 2d
890, 906 (N.D. Ind. 2002) (“Plaintiff’s computer was used to send and receive email to
customers throughout the country and therefore qualifies as a protected computer under
the CFAA”). Because Hoekstra makes no other challenge to subject matter jurisdiction,
his motion to dismiss pursuant to Rule 12(b)(1) will be denied.


B.     Has Ozone Stated a Plausible Claim Under the CFAA?
       Hoekstra alternatively argues, pursuant to Rule 12(b)(6), that Ozone has failed to
state a claim for a CFAA violation because the transmission in question was from one
Iowa computer to another and thus, “no interstate or foreign communication” was
involved. Doc. No. 20-1 at 6. Section 1030(a)(2)(C) states, in relevant part:
       Whoever . . . intentionally accesses a computer without authorization or
       exceeds authorized access, and thereby obtains . . . information from any
       protected computer if the conduct involved an interstate or foreign
       communication . . . shall be punished as provided in [section] (c) of this
       section.

18 U.S.C. § 1030(a)(2)(C).3
       Ozone must prove three elements, by a preponderance of the evidence, to establish
a cause of action under § 1030(a)(2)(C): (1) Hoekstra’s conduct involved interstate or
foreign communication; (2) Hoekstra used a “protected computer” in that it was used for
interstate or foreign communication; and (3) Hoekstra used Ozone’s computer to obtain
information without authorization or exceeded his authorized access. See NCMIC Fin.

3
 Ozone does not identify whether it is pursuing its CFAA claim under 18 U.S.C. § 1030(a)(2)(C)
or § 1030(a)(4). Under § 1030(a)(4), the defendant must access a protected computer without
authorization or by exceeding authorized access “knowingly and with intent to defraud” and by
doing so “furthers the intended fraud and obtains anything of value.” 18 U.S.C. § 1030(a)(4).
Because Ozone does not allege any intent to defraud, I will analyze its CFAA claim under 18
U.S.C. § 1030(a)(2)(C).

                                              8
Corp., 638 F. Supp. 2d at 1059-60. Ozone must also prove that it suffered losses
compensable under § 1030(c)(4)(A)(i). Id. Hoekstra challenges only the first element.
       The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
       “short and plain statement of the claim showing that the pleader is entitled
       to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
       544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
       8 announces does not require “detailed factual allegations,” but it demands
       more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
       Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
       106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
       and conclusions” or “a formulaic recitation of the elements of a cause of
       action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a complaint
       suffice if it tenders “naked assertion[s]” devoid of “further factual
       enhancement.” Id., at 557, 127 S. Ct. 1955.

       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to “state a claim to relief that is plausible on its
       face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.
       Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
       “probability requirement,” but it asks for more than a sheer possibility that
       a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
       that are “merely consistent with” a defendant's liability, it “stops short of
       the line between possibility and plausibility of ‘entitlement to relief.’” Id.
       at 557, 127 S. Ct. 1955 (brackets omitted).
Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
       Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp. v.

                                             9
Structural Polymer Grp., 592 F.3d 893, 896 n. 4 (8th Cir. 2010)). While factual
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).
         When a complaint does not state a claim for relief that is plausible on its face, the
court must consider whether it is appropriate to grant the pleader an opportunity to
replead. The rules of procedure permit a party to respond to a motion to dismiss by
amending the challenged pleading “as a matter of course” within 21 days. See Fed. R.
Civ. P. 15(a)(1)(B). Thus, when a motion to dismiss highlights deficiencies in a pleading
that can be cured by amendment, the pleader has an automatic opportunity to do so.
When the pleader fails to take advantage of this opportunity, the question of whether to
permit an amendment depends on considerations that include:
         whether the pleader chose to stand on its original pleadings in the face of a
         motion to dismiss that identified the very deficiency upon which the court
         dismissed the complaint; reluctance to allow a pleader to change legal
         theories after a prior dismissal; whether the post-dismissal amendment
         suffers from the same legal or other deficiencies as the dismissed pleading;
         and whether the post-dismissal amendment is otherwise futile.

Meighan v. TransGuard Ins. Co. of Am., Inc., 978 F. Supp. 2d 974, 982 (N.D. Iowa
2013).
         The issue of whether the conduct involves an interstate or foreign communication
is very similar to the issue of whether the computer is “protected” for purposes of subject
matter jurisdiction, as both involve an “interstate” element.             The fact that the
communications at issue were sent from a computer in Iowa and received by a computer
in Iowa does not mean that Hoekstra’s conduct did not involve interstate or foreign
communication. As noted above, the complaint alleges that Hoekstra downloaded files

                                              10
from Ozone’s network and server and emailed files to himself. Hoekstra admits this was
done via the Internet. See Doc. No. 20-1 at 4-5 (“The only contact with anything
remotely ‘interstate’ in these events is that transmission of the message took place via the
internet.”). The Internet is “an instrumentality and channel of interstate commerce.”
Trotter, 478 F.3d at 921. See also NCMIC Fin. Corp., 638 F. Supp. 2d at 1060 (“The
fact that Artino’s communications may have been limited to intrastate communications is
not material to whether Artino accessed a protected computer.”); Freedom Banc Mortg.
Servs., Inc. v. O’Hara, No. 2:11-cv-01073, 2012 WL 3862209, at *6 (S.D. Ohio Sept.
5, 2012) (“A computer that is connected to the internet therefore satisfies § 1030(e)(2)’s
interstate commerce requirement even if the plaintiff used that connection to engage in
only intrastate communications.”); Becker v. Toca, Civil Action No. 07-7202, 2008 WL
4443050, at *5 (E.D. La. Sept. 26, 2008) (concluding the fact that computers were
connected to the Internet satisfies the statutory requirement that the computer must be
“used in interstate . . . commerce or communication”). Ozone’s CFAA claim does not
fail at the pleadings stage based on the first element (conduct involving interstate or
foreign communication). Hoekstra’s motion to dismiss Count I on Rule 12(b)(6) grounds
will be denied.


C.     Is There Supplemental Jurisdiction?
       Rozeboom argues that because Count I is not alleged against him, there is no
subject matter jurisdiction as applies to him. See Doc. No. 25-1. Ozone alleges there is
supplemental jurisdiction pursuant to 28 U.S.C. § 1367. This statute provides:
       (a) Except as provided in subsections (b) and (c) or as expressly provided
       otherwise by Federal statute, in any civil action of which the district courts
       have original jurisdiction, the district courts shall have supplemental
       jurisdiction over all other claims that are so related to claims in the action
       within such original jurisdiction that they form part of the same case or
       controversy under Article III of the United States Constitution. Such
       supplemental jurisdiction shall include claims that involve the joinder or
       intervention of additional parties.

                                            11
28 U.S.C. § 1367. Ozone cites Travelers Insurance Co. v. Intraco, Inc., in which the
court stated that “[s]upplemental jurisdiction exists where the claims against the pendent
and nonpendent parties ‘derive from a common nucleus of operative facts.” Travelers
Ins. Co. v. Intraco, Inc., 163 F.R.D. 554, 557 (S.D. Iowa 1995) (quoting Ammerman v.
Sween, 54 F.3d 423, 424 (7th Cir. 1995)). The court concluded the “essential question
is whether the claims are so related that the parties would ordinarily be expected to resolve
them in one judicial proceeding” and that “[a] loose factual connection between the claims
is generally sufficient.” Id.
       Ozone argues that the allegations against Rozeboom “derive from a common
nucleus of operative facts” that apply to Hoekstra and establish subject matter
jurisdiction. Doc. No. 25-1 at 4. It contends both defendants are former employees of
Ozone and are alleged to have engaged in similar behavior by competing with and
soliciting former clients of Ozone. They are both alleged to have disclosed confidential
and proprietary information to competitors. Ozone also alleges they worked together to
lure customers away from Ozone, interfering with Ozone’s customer contracts. Id. at 4-
5. Ozone contends these allegations establish more than a “loose factual connection”
between the federal and state claims asserted.
       I agree with Ozone that based on the allegations in its complaint, its claims against
Rozeboom “are so related to claims in the action within such original jurisdiction that
they form part of the same case or controversy.” 28 U.S.C. § 1367(a). Because I have
found that Count I establishes subject matter jurisdiction and should not be dismissed,
this court has supplemental jurisdiction over the state law claims against both Hoekstra
and Rozeboom.




                                             12
                               IV.   CONCLUSION
      For the reasons stated herein, defendant Hoekstra’s motion (Doc. No. 20) to
dismiss and defendant Rozeboom’s motion (Doc. No. 23) to dismiss are both denied.


      IT IS SO ORDERED.
      DATED this 19th day of August, 2019.




                                      __________________________
                                      Leonard T. Strand, Chief Judge




                                        13
